Citation Nr: 1042460	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a spinal 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico, 
declining the Veteran's request to reopen a claim of entitlement 
to service connection for a spinal disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's November 1958 rating decision denying the Veteran's 
claim of service connection for a spinal disability was not 
appealed in a timely fashion and is, therefore, final.  

2.  Evidence received since the November 1958 final decision does 
not relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1958 RO decision denying service connection for 
a spinal disability is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a spinal 
disability remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Letters sent to the Veteran in March 2010 and May 2010 addressed 
all notice elements listed under 3.159(b)(1).  The letters 
informed him of what evidence was required to reopen and 
substantiate his claim, why his claims were previously denied by 
the RO, and what his and VA's respective duties for obtaining 
evidence were.  These letters also provided the Veteran with the 
Dingess requirements (specifically, how disability ratings and 
effective dates are assigned).  Dingess/Hartman, 19 Vet. App. at 
484.  Even though the Veteran was not provided with this notice 
until after the initial adjudication of his claim, the claim was 
subsequently readjudicated, no prejudice has been alleged, and 
none is apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the service medical records were 
available.  Also, VA has obtained the records of the Veteran's 
outpatient treatment with VA, and copies of private medical 
records submitted by the Veteran have also been incorporated into 
the claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its July 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
provided the Veteran with proper notice on how to reopen his 
previously denied claim.  The AMC later issued a rating decision 
and a Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  

Relevant Laws and Regulations

The Veteran was denied service connection for a spinal disability 
in a November 1958 rating decision.  The Veteran did not appeal 
this decision and it became final.  The Veteran sought to reopen 
his claim of entitlement to service connection in January 2005.  
The RO concluded that the Veteran failed to submit new and 
material evidence, and declined to reopen his claim in June 2005.  
Irrespective of these actions, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen this 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

Analysis

The Veteran's claim of entitlement to service connection for a 
spinal column condition was denied in a November 1958 rating 
decision because there was no evidence of a spinal injury during 
active military service.  Therefore, for the evidence to be new 
and material in this case, it must address this unestablished 
fact. 

With that having been said, the Board finds that none of the 
evidence submitted since the November 1958 rating decision 
addresses this fact.  As such, the evidence is not material.  The 
Veteran has submitted a magnetic resonance image (MRI) of his 
spine from December 2004.  The MRI revealed degenerative disc 
disease with bulging of the annulus at the L5-S1, L4-L5 and L3-L4 
levels.  There was no finding of a preexisting injury and no 
opinion relating the Veteran's current disability to his military 
service some 50 years earlier.  Therefore, this evidence is not 
material.  

The record also contains a number of VA outpatient treatment from 
November 2003 to January 2006.  A number of these records suggest 
that the Veteran suffers from back pain.  However, none of this 
evidence is material since nothing suggests that the Veteran's 
back pain manifested during, or as a result of, active military 
service.  In fact, the records suggest a separate etiological 
onset, noting that the Veteran suffers from a backache with 
osteoarthritis and Paget's disease.  There is no evidence of 
record to suggest that the Veteran suffered from Paget's disease 
during, or as a result of, active military service.  Therefore, 
since none of the VA treatment records submitted since the 
November 1958 rating decision suggest that the Veteran injured 
his back during military service, this evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

The Veteran also presented testimony before a Decision Review 
Officer in January 2006.  The Veteran testified that he hurt his 
back during active duty when he twisted it while trying to get 
into a fox hole.  However, this testimony is more or less 
duplicative of evidence already of record since the Veteran 
already alleged that he injured his spine due to a fall in Korea 
in his original claim of October 1958.  

In summary, none of the evidence submitted by the Veteran since 
the November 1958 rating decision is new and material.  The 
Veteran has submitted no evidence to suggest that he suffered a 
spinal injury during military service.  Likewise, there is no 
evidence relating his current symptomatology to his military 
service of more than 50 years ago.  Therefore, since none of the 
evidence submitted by the Veteran raises a reasonable possibility 
of substantiating his claim, the claim of entitlement to service 
connection for a spinal disability remains closed.  


ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a spinal 
disability remains closed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


